Citation Nr: 1122059	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  08-38 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for generalized anxiety disorder and depressive disorder prior to October 19, 2009.  

2.  Entitlement to an initial rating in excess of 50 percent for generalized anxiety disorder and depressive disorder since October 19, 2009.  


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel








INTRODUCTION

The Veteran had active military service from June 1972 to May 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In pertinent part of the June 2008 decision the RO granted the Veteran service connection and an initial rating of 30 percent for generalized anxiety disorder and depressive disorder effective January 25, 2008, the date of the Veteran's claim.    

In March 2010 the Board remanded the issue of entitlement to an initial rating in excess of 30 percent for generalized anxiety disorder and depressive disorder in order for the RO to review additional medical evidence that was submitted without a waiver of initial jurisdiction.  The RO then reviewed the evidence and issued a Supplemental Statement of the Case (SSOC) in March 2011.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In a March 2011 rating decision the RO granted the Veteran a higher initial rating of 50 percent for generalized anxiety disorder and depressive disorder, effective October 19, 2009.  Inasmuch as a rating higher than 50 percent for the service-connected generalized anxiety disorder and depressive disorder is available, and inasmuch as a claimant is presumed to be seeking the maximum available benefit for a given disability, the claim for higher ratings, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

As noted above, in March 2010 the Board remanded the issue of entitlement to an initial rating in excess of 30 percent for generalized anxiety disorder and depressive disorder in order for the RO to review additional medical evidence that was submitted without a waiver of initial jurisdiction.  The RO then reviewed the evidence and issued a Supplemental Statement of the Case (SSOC) in March 2011.  

The Board finds that although the March 2010 remand was substantially complied with, further development is warranted. 

The Veteran's last VA examination to evaluate his psychiatric disorder was in March 2008.  In June 2010, the Veteran submitted a May 2010 statement from the Veteran's private psychiatrist that appears to indicate the condition has grown more severe.  Specifically, the Veteran's private psychiatrist indicated that the Veteran had flashbacks once a week, panic attacks two to three times per week, and that he averaged three to four hours of sleep per night.  He startled easily, was hypervigilant, and could not tolerate anyone behind him.  He did not socialize at all.  His working memory was impaired 25 percent of the time.  He felt depressed with low energy and little interest in things 20 percent of the time.  He had crying spells, was angry, and agitated easily 50 percent of the time.  He felt helpless at times. The private psychiatrist opined that because of the Veteran's generalized anxiety disorder, he was unable to sustain social relationships and work relationships.  The private psychiatrist indicated that he considered the Veteran to be permanently and totally disabled and unemployable.  

Since it has been three years since the last VA examination, and a subsequent medical report has indicated a worsening psychiatric condition, a new VA examination is warranted, specifically to ascertain the severity of the Veteran's service-connected psychiatric disorder, and to determine whether it renders him  permanently and totally disabled and unemployable.  

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  With the assistance of the Veteran the RO should obtain any employment records from the Veteran's employer in order to ascertain how many days of work he has missed solely due to his service-connected generalized anxiety disorder and depressive disorder.

3.  The Veteran then should be afforded a VA examination to determine the current severity of his generalized anxiety disorder and depressive disorder.  The claims file must be made available to the examiner(s), and the examination report(s) should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The examiner should prepare a report of examination that details the current severity of his generalized anxiety disorder and depressive disorder, this should include any effects on the Veteran's employment. 

The examiner's findings must be stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  

4.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


